EXHIBIT 10.5



AMENDMENT NO. 3, dated as of March 28, 2017 (this “Agreement”), to the Term Loan
Credit Agreement dated as of November 9, 2015 (as amended by that certain First
Incremental Facility Amendment dated as of December 29, 2016, as further amended
by that certain Amendment No. 1 to the Term Loan Credit Agreement dated as of
January 25, 2017, as further amended by that certain Amendment No. 2 to the Term
Loan Credit Agreement dated as of January 25, 2017 and as amended, supplemented
or otherwise modified through the date hereof, the “Credit Agreement”), among
T-Mobile USA, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
as lenders and Deutsche Bank AG New York Branch, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”).
A.WHEREAS, Deutsche Telekom AG (“DT”), the Borrower, the Guarantors (as defined
in the Credit Agreement) and the Administrative Agent have entered into a First
Incremental Facility Amendment dated as of December 29, 2016.
B.    WHEREAS, DT, the Borrower, the Guarantors (as defined in the Credit
Agreement) and the Administrative Agent have entered into a Second Incremental
Facility Amendment dated as of January 25, 2017.
C.    WHEREAS, DT is the only Lender under the Credit Agreement.
D.    WHEREAS, Section 2.3 of the Credit Agreement provides for repayment of
each Senior Term Loan in consecutive quarterly installments in an amount equal
to the Lender’s Senior Term Loan Percentage multiplied by the amount equal to
0.25% of the aggregate principal amount of the Term Loan Facility.
E.    WHEREAS, the Borrower and DT now desire to amend the Credit Agreement to
remove such repayment pursuant to Section 2.3 of the Credit Agreement as long as
DT is the only Lender under the Credit Agreement.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
SECTION 1.     Definitions. Capitalized terms used but not defined in this
Agreement have the meanings assigned thereto in the Credit Agreement. The
provisions of Section 1.2 of the Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.
SECTION 2.     Amendments to the Credit Agreement. The Credit Agreement is
hereby amended as follows:
Section 2.3 of the Credit Agreement is hereby amended by adding the following
sentences at the end of the Section:
“Notwithstanding the foregoing, so long as DT is the sole Lender under the
Credit Agreement, no quarterly partial repayment of the Senior Lien Term Loan
pursuant to the preceding sentence shall be



--------------------------------------------------------------------------------







required to be made by the Borrower. Such quarterly partial repayment of the
Senior Lien Term Loan shall be required to be made by the Borrower commencing on
the last day of the first fiscal quarter (or is such day is not a Business Day,
the succeeding Business Day) of the Borrower during which DT has ceased to be
the sole Lender under the Credit Agreement and the Borrower has written
knowledge of such assignment.”
SECTION 3.     Effect of this Agreement. Except as expressly set forth herein,
this Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the effective date of this Agreement, any reference to
the Credit Agreement shall mean the Credit Agreement as modified hereby.
SECTION 4.     Reaffirmation. Each of the Borrower and each Guarantor identified
on the signature pages hereto (collectively, the “Reaffirming Loan Parties”)
hereby acknowledges that it expects to receive substantial direct and indirect
benefits as a result of this Agreement and the transactions contemplated hereby.
Each Reaffirming Loan Party hereby consents to this Agreement and the
transactions contemplated hereby, and hereby confirms its respective guarantees,
pledges and grants of security interests, as applicable, under each of the Loan
Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Agreement and the transactions contemplated hereby, such
guarantees, pledges and grants of security interests shall continue to be in
full force and effect and shall accrue to the benefit of the Secured Parties.
Each of the Reaffirming Loan Parties agrees that, neither the modification of
the Credit Agreement effected pursuant to the Agreement nor the execution,
delivery, performance or effectiveness of this Agreement (a) impairs the
validity, effectiveness or priority of Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations (as defined in the Guarantee and Collateral
Agreement), whether heretofore or hereafter incurred or (b) require that any new
filings be made or other action taken to perfect or to maintain the perfection
of such Liens. Each of the Reaffirming Loan Parties further agrees to take any
action that may be required or that is reasonably requested by the
Administrative Agent to effect the purposes of this Agreement, the transactions
contemplated hereby or the Loan Documents and hereby reaffirms its obligations
under each provision of each Loan Document to which it is party.
SECTION 5.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission (e.g., “PDF” or “TIFF”) of an executed counterpart
of a signature page to this Agreement shall be effective as delivery of an
original executed counterpart of this Agreement.


2



--------------------------------------------------------------------------------







SECTION 6.     Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 7.     Governing Law; Jurisdiction, etc. This Agreement shall be
construed in accordance with and governed by the laws of the State of New York.
The provisions of Sections 9.9 and 9.10 of the Credit Agreement shall apply to
this Agreement, mutatis mutandis.
[Remainder of page intentionally left blank.]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
BORROWER:
 
 
 
 
T-MOBILE USA, INC.
 
 
 
 
 
 
 
By:
/s/ Dirk Wehrse
 
Name:
Dirk Wehrse
 
Title:
Senior Vice-President, Treasury and Treasurer





[Signature Page to Amendment No. 3 to the Term Loan Credit Agreement]



--------------------------------------------------------------------------------





 
GUARANTORS:
 
 
 
IBSV LLC
 
METROPCS CALIFORNIA, LLC
 
METROPCS FLORIDA, LLC
 
METROPCS GEORGIA, LLC
 
METROPCS MASSACHUSETTS, LLC
 
METROPCS MICHIGAN, LLC
 
METROPCS NETWORKS CALIFORNIA, LLC
 
METROPCS NETWORKS FLORIDA, LLC
 
METROPCS NEW YORK, LLC
 
METROPCS TEXAS, LLC
 
METROPCS NEVADA, LLC
 
METROPCS PENNSYLVANIA, LLC
 
POWERTEL MEMPHIS LICENSES, INC.
 
POWERTEL/MEMPHIS, INC.
 
SUNCOM WIRELESS HOLDINGS, INC.
 
SUNCOM WIRELESS INVESTMENT COMPANY, LLC
 
SUNCOM WIRELESS LICENSE COMPANY, LLC
 
SUNCOM WIRELESS MANAGEMENT COMPANY, INC.
 
SUNCOM WIRELESS OPERATING COMPANY, L.L.C.
 
SUNCOM WIRELESS PROPERTY COMPANY, L.L.C.
 
SUNCOM WIRELESS, INC.
 
T-MOBILE CENTRAL LLC
 
T-MOBILE FINANCIAL LLC
 
T-MOBILE LEASING LLC
 
T-MOBILE LICENSE LLC
 
T-MOBILE NORTHEAST LLC
 
T-MOBILE PCS HOLDINGS LLC
 
T-MOBILE PUERTO RICO HOLDINGS LLC
 
T-MOBILE PUERTO RICO LLC
 
T-MOBILE RESOURCES CORPORATION
 
T-MOBILE SOUTH LLC
 
T-MOBILE SUBSIDIARY IV CORPORATION
 
T-MOBILE US, INC.
 
T-MOBILE WEST LLC
 
TRITON PCS FINANCE COMPANY, INC.
 
TRITON PCS HOLDINGS COMPANY L.L.C.
 
VOICESTREAM PCS I IOWA CORPORATION
 
VOICESTREAM PITTSBURGH GENERAL PARTNER, INC.
 
VOICESTREAM PITTSBURGH LLC

 
By:
/s/ Dirk Wehrse
 
Name:
Dirk Wehrse
 
Title:
Senior Vice-President, Treasury and Treasurer, Assistant Treasurer or Authorized
Person, as applicable









[Signature Page to Amendment No. 3 to the Term Loan Credit Agreement]



--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
 
 
 
 
 
 
 
By:
/s/ Anca Trifan
 
Name:
Anca Trifan
 
Title:
Managing Director
 
 
 
 
 
 
 
By:
/s/ Marcus Tarkington
 
Name:
Marcus Tarkington    
 
Title:
Director
 
 
 







[Signature Page to Amendment No. 3 to the Term Loan Credit Agreement]



--------------------------------------------------------------------------------





 
DEUTSCHE TELEKOM AG,  
 
 
 
 
 
 
 
By:
/s/ Igor Soczynski
 
Name:
Igor Soczynski
 
Title:
Vice-President Treasury
 
 
 
 
 
 
 
By:
/s/ Markus Schafer
 
Name:
Markus Schafer
 
Title:
Vice-President Treasury
 
 
 







[Signature Page to Amendment No. 3 to the Term Loan Credit Agreement]

